DETAILED ACTION
This is the Office action based on the 15275776 application filed September 26, 2016, and in response to applicant’s argument/remark filed on October 15, 2021.  Claims 1-22 are currently pending and have been considered below. 
	
 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 Claim Interpretations
The term “microelectronic process” is recited in several claims, but neither the claims of the specification defines this term. Although the specification teaches “(t)he underlying microelectronics process technology concept is disclosed in the text of Stanley Wolf's treatise, "Silicon Processing For The VLSI ERA", Volume 1, Lattice Press (2000). The microelectronics processes include, but are not limited to, thin film deposition, lithography, etch (both wet and dry etch processes), cleaning, wet processing, diffusion, ion implantation and chemical mechanical polishing ("CMP") processes. Such processes are utilized and arranged in many novel ways to fabricate various types of micro-devices with a minimum feature size as small as 0.1 micron” in paragraph 0012, this is not considered a definition because it does not define the metes and bounds of this term. It is noted that many processes are performed during fabrication of a microelectronic device, including loading a substrate into an apparatus, placing a substrate into a storage structure or a carrier, cleaning or etching a substrate 
Claims 1 and 2 recite the terms “movable material”, “structure material” and “space material”.  These terms will be interpreted according to paragraph 0014 in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claim 3 rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 3 recites “fabricating an injector and a container according to a method of claim 
Claims 4-19 and 21-22 rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, because they are directly or indirectly dependent on claim 3.

  Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 

 Claims 1, 2 and 20 rejected under 35 U.S.C. 103(a) as being unpatentable over Adamo et al. (WO2008021465 also published as U.S. PGPub. No. 20090209039), hereinafter “Adamo”, in view of Gencbay (WO2007122058 also published as U.S. PGPub. No. 20100258089), hereinafter “Gencbay”, and Cohen et al. (U.S. PGPub. No. 20070039828), hereinafter “Cohen’828”:
--Claims 1, 2, 20: Adamo teaches a method for making a microfluidic injector for a biological application ([0008]), comprisingconstructing a pump, a reservoir, a valve, a particle detector, a channel and a microfluidic injector integrally in a plate, wherein a portion of the microfluidic injector may be formed by etching ([0032-0038]), wherein the microfluidic injector comprises a pressure generator comprising a piezoelectric device that create a pressure wave in the reservoir to emit a jet or droplet of liquid through a nozzle (0011-0012, 0027]) wherein the microfluidic injector is controlled by using electrical signals (Fig. 1, [0013, 0025, 0040]), wherein the piezoelectric device is capable of exhibiting sufficient movement, such as 20 microns, to emit such liquid amount ([0027, 0031, 0035]).        Adamo is silent about a method of operating the piezoelectric device.        Gencbay teaches that an injection system having piezoelectrically triggered injector may be operated by applying a basic voltage to the injector.        Therefore, it would have been obvious to one of skill in the art to apply a voltage to .

 Claims 3-4, 6, 8-19 and 21-22 rejected under 35 U.S.C. 103(a) as being unpatentable over Coppeta et al. (U.S. PGPub. No. 20040106914), hereinafter “Coppeta”, in view of Alfano et al. (U.S. Pat. No. 6240312), hereinafter “Alfano”, Cohen et al. (U.S. PGPub. No. 20050173374), hereinafter “Cohen”, Adamo and Gencbay:--Claims 3, 6, 8, 9, 10, 13, 14, 18, 19, 21, 22: Coppeta teaches a method of making a release system for controlled release of drugs ([0002]), the release system may have a dimension of 10 micrometers to several centimeters ([0085]), the method comprises forming a reservoir on a substrate, the reservoir is covered by a thin membrane; forming a photoresist pattern on the thin membrane, the photoresist pattern exposes the area of the reservoir;
depositing a cap material on the photoresist pattern by using CVD technique; stripping off the photoresist, leaving the portion of the cap material remaining on the area of the reservoir, wherein the portion of the cap material functions as a reservoir cap ([0133]).
        Coppeta further teaches that the release of the drug may be activated by applying an electric current to the reservoir cap, causing the reservoir cap to undergo thermal expansion and rupture the membrane, thus injecting the drugs from the reservoir into the surrounding ([0123]). It is noted that the thermal expansion and rupture would cause the reservoir cap to move; therefore, the reservoir cap is a 
        Alternately, in another embodiment, Coppeta teaches that the release system may further comprise a plurality of microtubes and expansion material that manufactured by using LIGA process using a substrate that is integrated with another substrate that contains control and electronic components, wherein the heating of the microtubes would cause a hydrostatic pressure that rupture the reservoir cap, resulting in the drug release through the microtubes ([0056-0060, 0069]). It is noted that the reservoir cap and the microtubes may be considered constituting an injector, and the reservoir maybe considered a container, and the expansion material is considered the electrically controlled base recited in claim 1, and is made of a single material.
         It is noted that the reservoir cap and the microtubes may be considered constituting an injector, and the reservoir may be considered a container.        Coppeta further teaches that the release system further comprises an microprocessor and a timer that controls sending the electric current at a pre-selected time ([0121-0122, 0126]), wherein user enters the pre-selected time into an EPROM memory and the microprocessor is programmed to send a signal to release the reservoir cap when the time as indicated by the timer reaches the pre-selected time in the EPROM memory ([0127]).
        Coppeta further teaches that the release system may comprise a plurality of piston that moves from a first position to a second position to drive the fluid out of the reservoir ([0007, 0010, 0039, 0047]). Thus, the piston may be considered a stepper. 
        Coppeta further teaches that the release system can be part of a variety of devices, such as drug delivery device or a catheter ([0080]).  Coppeta is silent about the structure of the catheter.
        Alfano teaches that a catheter that is inserted in a blood vessel may comprise a capsule that is wired or wireless (Col. 2, Lines 39-41), the capsule may advantageously comprise a propeller 63 that is rotated by an electric motor (Fig. 5; Col. 5, Lines 25-47), wherein the capsule may be controlled to travel to a variety of sites within the body (Col. 4, Lines 1-10), wherein the capsule may further comprise a two-way communication system (Col. 5, Line 66 through Col. 6, Line 12; claims 16-17), an image sensor (Col. 6, Lines 33-21).        Cohen teaches a LIGA process that can be adapted to form 3-D structures having any desired shapes (Fig. 2A-2F, 4A-4I, 5A-5G).        Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, in routine experimentations, to integrate the release system taught by Coppeta with the capsule taught by Alfano onto a substrate using a LIGA process taught by Cohen because Coppeta teaches that the release system comprises 
        Coppeta further teaches to join the injector to a base comprising the control electronics by using electroplating ([0016]). It is noted that electroplating and CVD are a thin film deposition processes, and photoresist patterning is a lithography process.        Coppeta further teaches that the release system may have a thickness about 10 microns to several cm ([0085]), comprises an expandable material, wherein the expendable material, when expands, would drive a pistol to drive a fluid from a reservoir and release the fluid to a location ([0005-0010]), wherein the reservoir may have a volume of less than 0.01 ml (0087]), a wide variety of materials known in the art may be suitable to be used as the expandable material, such as a material that expands upon an intake of a fluid or a material that expands when thermally activated.  Coppeta fails to teach a piezoelectric material as the expandable material.        Adamo teaches a method for making a microfluidic injector for a biological application ([0008]), wherein the injector comprises a pressure generator comprising a piezoelectric device that create a pressure wave in the reservoir to emit a jet or droplet of liquid through a nozzle (0011-0012, 0027]), wherein the reservoir may have a volume 0.001 ml ([0034]), nozzle has a diameter under 20 microns ([0024]),  wherein the microfluidic injector is controlled by using electrical signals applying to an electrode (Fig. 
--Claim 4: Coppeta further teaches that the release system may further comprise a biosensor ([0126]).
--Claims 11, 17: Coppeta further teaches that the drug may comprise a protein ([0093]). --Claim 12: Coppeta further teaches that the substrate may be formed of silicon ([0082]).
--Claims 15, 16: Coppeta further teaches that the substrate thickness and size of reservoir can vary depending on the application, such as 50 microliter ([0087]); for example, the release system may have a dimension of 10 micrometers to 
        Coppeta further teaches that the microtubes may have a length of up to 2 mm ([0056]), and the reservoir cap may have a thickness of 0.05 micrometers to several micrometers ([0133]). It is noted that all of the above values are well within the ranges recited in claims 15 and 16. 
Claim 5 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coppeta in view of Alfano, Cohen, Adamo and Gencbay as applied to claim 3 above, and further in view of Nogata et al. (WO/2008/117753 also published as U.S. PGPub. No. 20100121192), hereinafter “Nogata”.
--Claim 5: Coppeta as modified by Alfano, Cohen, Adamo and Gencbay teaches the invention as above, wherein Alfano teaches the capsule may be controlled to move to a variety of sites within the body.  Alfano is silent about a method of such moving.        Nogata teaches that a device can be controlled to move to a position within blood vessels by a position detecting device comparing a current position to a reference position ([0044, 0011-0022]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the position detecting device taught by Nogata in the catheter in the invention of Coppeta as modified by Alfano because Alfano teaches the capsule may be controlled to move to a variety of .

 Claim 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coppeta in view of Alfano, Cohen, Adamo and Gencbay as applied to claim 3 above, and further in view of Iwamura et al. (U.S. Pat. No. 5590361), hereinafter “Iwamura”.
--Claim 7: Coppeta as modified by Alfano, Cohen, Adamo and Gencbay teaches the invention as above. Coppeta is silent about the technology that is used to manufacture the microprocessor.
Iwamura teaches that a microprocessor may be manufactured by using BiCMOS technology (Col. 1, Lines 50-58). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, in routine experimentations, to manufacture the microprocessor in the invention of Coppeta by using a BiCMOS technology because Coppeta is silent about the technology that is used to manufacture the microprocessor, and Iwamura teaches that a microprocessor may be manufactured by using BiCMOS technology.

Response to Arguments
Applicant's arguments filed October 15, 2021 have been fully considered as follows:
--Regarding Applicant’s argument that the cited prior arts fail to teach the amended features, this argument is persuasive but is moot in view of the new grounds of rejection shown above. Specifically, Cohen’828, also directed to manufacturing a microfluidic 
--Regarding Applicant’s argument that Alfano makes no mention of “catheter” or “drug delivery device”, this argument is not persuasive.  As explained above, Alfano discloses a microdevice connected to a wire, and is inserted into a blood vessel to travel to a desired site to perform a surgical procedure.  This meets the definition of a catheter.  It is noted that Cohen clearly discloses a method to form a 3-D structure that would integrate the claimed components into a singular device.--Regarding Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 
Conclusion
 Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713